Citation Nr: 1205564	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-04 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1967 to February 1971, and is in receipt of an Army Commendation Medal with V device.  He also served in the Army National Guard and Army Reserve from August 1974 to June 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain an adequate examination and to make additional attempts to obtain the Veteran's service treatment records.  

The Veteran asserts entitlement to service connection for neck and shoulder disorders due to multiple parachute jumps during service and the general wear and tear of his many years of service, to include hauling heavy radio equipment.  He reported that he did not have any recent trauma or history of trauma to his neck and/or left shoulder.  He stated that during his active duty service, he was a paratrooper, during which he made 33 jumps.  He stated that during those jumps, he wore a steel helmet and carried combat loads exceeding 100 pounds.  He continued strenuous training activities while in a Special Forces section of the Army National Guard and the Army Reserve until 2005. 

In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Furthermore, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.

The Veteran's service personnel records (SPRs) demonstrate that he served as a radio operator and parachutist, among other military occupational specialties.  Multiple individual jump records demonstrate that the Veteran completed at least 90 jumps during his over 30 years of service, to include 7 in 1967, 12 in 1968, and 16 in 1969.  The Veteran's service treatment records (STRs) do not contain any neck or left shoulder complaints, treatment, or diagnoses.  

In an April 2, 2008 private record, the Veteran was seen for evaluation of his left shoulder and neck.  He reported left shoulder pain off and on for years and that he was not sure when it started.  The pain was constant out of the lateral aspect of his arm and he also had pain from his neck down into his hand.  A magnetic resonance imaging report showed left shoulder rotator cuff tear, acromioclavicular joint arthritis, and cervical spine diffuse disc bulging.  In an April 7, 2008 private record, the Veteran reported neck pain with pain into the shoulder.  The Veteran denied any presenting injury but has had the pain since October.  The impressions included cervical discogenic disease, spondylosis, and radicular pain.  

In an April 30, 2008 private medical record, the Veteran was seen following left shoulder arthroscopy and rotator cuff repair.  The physician stated that they had discussed the Veteran's past military service.  The physician opined that the wear and tear of parachute landings, physical turning, and heavy loads, may be a contributing factor as to why the shoulder had a fairly large tear without a recent history of trauma.  The examiner stated that the Veteran was also receiving care for neck pain which could also be related to the overuse of military service.  

An April 2009 VA joints examination was provided upon a thorough review of the claims file.  The Veteran reported that his left rotator cuff tear occurred in 2008 and that he underwent surgery.  He denied any history of left shoulder injury.  The Veteran reported neck pain that began in 2008.  The diagnoses were left shoulder degenerative arthritis, left shoulder tendonitis, and cervical spine degenerative disc disease with disc bulge.  The examiner specifically noted that periodic examinations for retention in the military showed no problems of the left shoulder and/or neck, that military records showed multiple jumps during service, and that no military medical records indicated neck or shoulder problems.  The examiner specifically noted the 2008 private medical opinion.  The VA examiner concluded that the neck and shoulder disabilities were less likely than not related to the wear and tear of the parachute jumps.  The examiner noted that STRs did not indicate any treatment for the claimed disorders and that the Veteran did not complain of shoulder or neck pain until 2008.  Last, the examiner concluded that "[i]f speculation is considered, an injury or a wear and tear to the cervical spine [and left shoulder] just cannot be isolated due to parachute jump without any medical evidence."  

The Board finds that the VA examiner's medical opinions are inadequate.  First, the examiner concluded that the neck and shoulder disabilities were less likely than not related to the wear and tear of the parachute jumps as there was no treatment or complaints until 2008.  But service connection does not require treatment or diagnosis during service.  See 38 C.F.R. § 3.303(d); Dalton, 21 Vet. App. at 39-40.  Second, the examiner concluded that "[i]f speculation is considered, an injury or a wear and tear to the cervical spine [and left shoulder] just cannot be isolated due to parachute jump without any medical evidence."  The meaning of the speculation finding is unclear and thus the Board cannot weigh the opinion and analysis against contrary opinions.  See Jones, 23 Vet. App. at 389-91; Stefl, 21 Vet. App. at 124.  Third, the examiner did not address whether the neck and left shoulder disorders were related to the general wear and tear of service of over 30 years.  Stefl, 21 Vet. App. at 124.  Accordingly, remand is required to obtain an additional examination and medical opinion. 

Additionally, although the RO issued January 2007 and April 2010 memorandums noting that certain STRs were unavailable, the Board finds that additional development should be undertaken or explanation provided.  The RO detailed the actions that it took to acquire these records, including contacting the Records Management Center (RMC) and requesting that the Veteran send in any STRs in his possession.  The RMC issued a negative response and the Veteran sent in all the records in his possession.  But it is unclear why the RO contacted the RMC and not the National Personnel Records Center (NPRC), particularly since the missing records pertain to the Veteran's Air Force active duty service from 1967 to 1971.  The Board notes that a December 2006 email from the RMC indicates that that station had sent VA all the available records.  But this does not demonstrate that those records included the 1967 to 1971 STRs, or that the RMC ever had possession of those records.  Accordingly, additional attempts shall be made upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the NPRC, Air Reserve Personnel Center (21) and any other appropriate government records repository to attempt to obtain the Veteran's STRs from his period of active duty service in the Air Force from February 1967 to February 1971.  See M21-1MR, III.iii.2.B.15.a.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) provide notice that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After any additional records are associated with the claims file, provide the Veteran a new comprehensive examination by an appropriate examiner, not the 2009 VA examiner, to determine the etiology of the neck and left shoulder disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the cervical spine disorder and left shoulder disorder was caused or aggravated by the Veteran's military service, to specifically include: 1) conducting over 90 parachute jumps during service; and 2) the general wear and tear of 4 years of active duty service with 30 years of National Guard and Reserve service.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


